Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/2021.
Applicant's election with traverse of Group I in the reply filed on 12/29/2021 is acknowledged.  The traversal is on the ground(s) that no unreasonable search and examination burden exists in examination of both Groups.  This is not found persuasive because the search of the invention of each group would encompass different classification and search queries, than that of the other group.
The requirement is still deemed proper and is therefore made FINAL.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
(5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of improper content and language.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2, 5-6, 8, 12, and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fourne (US 5064487).
	Regarding Claim 1,  Fourne teaches a method, comprising: applying a solvent and a surface modifying agent to a surface of an aged or inert organic coating, wherein the applying facilitates surface hydrolysis of the surface of the aged or inert organic coating (col. 2 ln. 33-55).
	Regarding Claims 2 and 5-6, Fourne teaches the surface modifying agent is an phosphoric acid (col. 2 ln. 16-21).
	Regarding Claims 8 and 12, Fourne teaches the solvent is water (col. 2 ln. 11-15).
	Regarding Claim 15, Fourne teaches the coating is polyester or polycarbonate (col. 2 ln. 35-36).

Claim(s) 1-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gudimenko (US 5948484).
	Regarding Claims 1-4,  Gudimenko teaches a method, comprising: applying a solvent and a surface modifying agent to a surface of an aged or inert organic coating, wherein the applying facilitates surface hydrolysis of the surface of the aged or inert organic coating.  Gudimenko teaches the surface modifying agent is acetic acid (col. 11 ln. 2-15, col. 12 ln. 15-20, col. 14 ln. 50-61, Figure 6).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fourne (US 5064487).
	Regarding Claim 7, Fourne teaches a method as discussed above.  Fourne teaches the acid present in an amount of 5-30% (col. 2 ln. 41-55). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to select the acid concentration of Fourne to be any of the taught concentrations, including those within the claimed range, because Fourne teaches they are all suitable concentrations for use with the invention.

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fourne (US 5064487) as applied to claims 1-2, 5-6, 8, 12, and 15 above, and further in view of Qiu (US 2003/0001130).
	Regarding Claims 9-11, Fourne teaches combinations of solvent mixtures which are capable of dissolving the film (col. 5 ln. 24-31 and col. 4 ln. 51-60).  Fourne is silent as to the specific solvents; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate solvent.  Qiu teaches ethyl acetate acting as a solvent for polyester ([0234]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the solvents of Fourne to include ethyl acetate, as taught in Qiu, because it is a known solvent in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the solution of Fourne with a solvent as taught in Qiu.

13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fourne (US 5064487) as applied to claims 1-2, 5-6, 8, 12, and 15 above, and further in view of Nelson (US 4749510).
	Regarding Claim 13, Fourne teaches combinations of solvent mixtures which are capable of dissolving the film (col. 5 ln. 24-31 and col. 4 ln. 51-60).  Fourne is silent as to the specific solvents; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate solvent.  Nelson teaches N-methyl pyrrolidinone acting as a solvent for polyester (col. 3 ln. 28-45).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the solvents of Fourne to include N-methyl pyrrolidinone, as taught in Nelson, because it is a known solvent in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the solution of Fourne with a solvent as taught in Nelson.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fourne (US 5064487) as applied to claims 1-2, 5-6, 8, 12, and 15 above, and further in view of Qiu (US 2003/0001130) and Nelson (US 4749510).
	Regarding Claim 14, Fourne teaches combinations of solvent mixtures which are capable of dissolving the film (col. 5 ln. 24-31 and col. 4 ln. 51-60).  Fourne is silent as to the specific solvents; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate solvent.  Qiu teaches ethyl acetate acting as a solvent for polyester ([0234]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the solvents of Fourne to include ethyl acetate, as taught in Qiu, because it is a known solvent in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the solution of Fourne with a solvent as taught in Qiu.
	Fourne teaches combinations of solvent mixtures which are capable of dissolving the film (col. 5 ln. 24-31 and col. 4 ln. 51-60).  Fourne is silent as to the specific solvents; therefore, one of ordinary skill 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TABATHA L PENNY/Primary Examiner, Art Unit 1712